Case 0:17-cv-60426-UU Document 445 Entered on FLSD Docket 03/18/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 1:17-cv-60426-UU

  ALEKSEJ GUBAREV, et al.,

         Plaintiffs,

  v.

  BUZZFEED, INC., et al.,

        Defendants.
  ____________________________________/

                                              ORDER

         THIS CAUSE comes before the Court upon the Order of Limited Remand of the United

  States Court of Appeals for the Eleventh Circuit (D.E. 444). It is hereby

         ORDERED AND ADJUDGED that on or before March 23, 2020, Plaintiffs SHALL file

  their motion for relief that would allow this Court to supplement the record with the Horowitz

  Report. Failure to timely file such motion will result in waiver of any argument in support of

  supplementing the record.

         DONE AND ORDERED in Chambers, Miami, Florida, this _18th_ day of March, 2020.



                                                        ________________________________
                                                        URSULA UNGARO
                                                        UNITED STATES DISTRICT JUDGE
  cc: counsel of record via cm/ecf




                                                  1
